                             IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION


JOHN D. COLEMAN, et al.                                )
                                                       )
                                                       )       Case No.        6:18-cv-3232
                                                       )
               Plaintiffs,                             )
                                                       )
v.                                                     )
                                                       )
RIPLEY ENTERTAINMENT, INC.                             )
d/b/a RIDE THE DUCKS, et al.,                          )
                                                       )
               Defendants.                             )


                     DEFENDANT RIPLEY ENTERTAINMENT INC.’S
                         MOTION TO DISMISS AND STRIKE

        NOW COMES, Ripley Entertainment, Inc. (“Ripley”), by and through its undersigned

counsel, and pursuant to Rules 12(b)(1), 17, 12(b)(6), 10(b), and 12(f), of Federal Rules of Civil

Procedure, files its Motion to Dismiss and Strike 1.

       As more fully set forth below, Counts I, IV, V, VI, VII, VIII, and IX of the Complaint must

be dismissed and or stricken because Plaintiffs cannot maintain any claims other than wrongful

death claims, they lack standing for trying to bring claims on behalf of the same decedent, Plaintiffs

improperly infer duties from internal policies and procedures, the highly vilifying language must

be stricken, punitive damages cannot be sought, Plaintiffs have failed to separate counts, Plaintiffs

cannot maintain duplicative wrongful death actions for the deaths of one decedent, the Complaint

fails to state a cause of action for negligent infliction of emotional distress, and the Complaint does

not meet the requirements for a claim under the Missouri Merchandising Practices Act.


1
 By filing this motion, defendants do not waive and do not intend to waive any rights under the
Limitation of Liability Act, 46 U.S.C. §§ 30501-30512. Defendants reserve all rights thereunder.



         Case 6:18-cv-03232-MDH Document 50 Filed 10/12/18 Page 1 of 3
       WHEREFORE, Defendant respectfully requests that this Court grant the relief included in

the instant motion and for any such Court deems just and reasonable.

Respectfully submitted, this _12__ day of October, 2018.


                                                     /s/ Terrance J. Good
                                                   Terrance J. Good      #25336MO
                                                   Alexandra C. Wells #67316MO
                                                   LASHLY & BAER, P.C.
                                                   714 Locust Street
                                                   St. Louis, Missouri 63101
                                                   (314) 621-2939
                                                   (314) 621-6844/Fax
                                                   tjgood@lashlybaer.com
                                                   awells@lashlybaer.com

                                                   And

                                                   John W. Patton, Jr., IL Bar #6186472IL
                                                   Paul D. Motz, IL Bar #6294483IL
                                                   Benjamin J. Levinsky, IL Bar #6306433IL
                                                   Kelly L. Ferron, IL Bar #6318532IL
                                                   Roman Solowski, IL Bar #6307052IL
                                                   PATTON & RYAN, LLC
                                                   330 N. Wabash Ave., Ste. 3800
                                                   Chicago, IL 60611
                                                   Telephone: (312) 261-5160
                                                   Facsimile: (312) 261-5161
                                                   jpatton@pattonryan.com
                                                   pmotz@pattonryan.com
                                                   blevinsky@pattonryan.com
                                                   kferron@pattonryan.com
                                                   rsolowski@pattonryan.com

                                                   Attorneys for Defendant Ripley
                                                   Entertainment, Inc.




         Case 6:18-cv-03232-MDH Document 50 Filed 10/12/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing was filed and served
via the Court’s electronic filing system this ___12____ day of October, 2018.


 Nuru Witherspoon                                 Anna Idelevich
 Missouri Bar Number 66812                        Weinberg, Wheeler, Hudgins, Gunn & Dial,
 Ernesto D. Sigmon (Pro Hac Vice Applicant)       LLC
 Texas Bar No. 24010397                           3344 Peachtree Road, NE
 The Witherspoon Law Group                        Suite 2400
 1717 McKinney Ave., Suite 700                    Atlanta, GA 30326
 Dallas, Texas 75202                              aidelevich@wwhgd.com
 witherspoon@twlglawyers.com                      ddial@wwhgd.com
 sigmon@twlglawyers.com                           rhill@wwhgd.com

 Attorneys for Plaintiffs                         Attorneys for Defendant Herschend Family
                                                  Entertainment Corporation


 Kevin P. Krueger                                 Timothy A. Garrison
 Andrew D. Ryan                                   United States Attorney
 Lawrence S. Hall                                 Randall D. Eggert
 Sandberg Phoenix & von Gontard P.C.              Assistant United States Attorney
 600 Washington Avenue - 15th Floor               Casey Clark
 St. Louis, MO 63101                              Assistant United States Attorney
 kkrueger@sandbergphoenix.com                     901 St. Louis Street, Suite 500
 aryan@sandbergphoenix.com                        Springfield, MO 65806-2511
 lhall@sandbergphoenix.com                        randy.eggert@usdoj.gov
                                                  casey.clark@usdoj.gov
 Attorneys for Defendant Ride the Ducks
 International, LLC                     Intervening Attorneys




         Case 6:18-cv-03232-MDH Document 50 Filed 10/12/18 Page 3 of 3
